UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-05276 Value Line Strategic Asset Management Trust (Exact name of registrant as specified in charter) 7 Times Square, new York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: December 31 Date of reporting period: March 31, 2013 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 3/31/13 is included with this Form. ▀ Value Line Strategic Asset Management Trust Schedule of Investments March 31, 2013 (Unaudited) Shares Value Common Stocks — 74.6% Consumer Discretionary — 9.7% AutoZone, Inc. * $ BorgWarner, Inc. * Brinker International, Inc. Buckle, Inc. (The) (1) Darden Restaurants, Inc. Domino’s Pizza, Inc. DSW, Inc. Class A Genuine Parts Co. Life Time Fitness, Inc. * LKQ Corp. * McDonald’s Corp. NIKE, Inc. Class B O’Reilly Automotive, Inc. * Penn National Gaming, Inc. * PVH Corp. Starbucks Corp. TJX Companies, Inc. (The) VF Corp. Wolverine World Wide, Inc. Yum! Brands, Inc. Consumer Staples — 6.0% British American Tobacco PLC ADR (1) Bunge Ltd. Church & Dwight Co., Inc. Costco Wholesale Corp. Energizer Holdings, Inc. Flowers Foods, Inc. General Mills, Inc. Harris Teeter Supermarkets, Inc. Hormel Foods Corp. PepsiCo, Inc. Reynolds American, Inc. Whole Foods Market, Inc. Energy — 2.4% EQT Corp. FMC Technologies, Inc. * Noble Energy, Inc. Shares Value Financials — 6.1% ACE Ltd. $ Affiliated Managers Group, Inc. * AFLAC, Inc. American Tower Corp. REIT Arch Capital Group Ltd. * Bank of Montreal BlackRock, Inc. Camden Property Trust REIT HCP, Inc. REIT M&T Bank Corp. (1) ProAssurance Corp. Royal Bank of Canada Stifel Financial Corp. * T. Rowe Price Group, Inc. Toronto-Dominion Bank (The) Wells Fargo & Co. Health Care — 10.8% Alexion Pharmaceuticals, Inc. * Allergan, Inc. C.R. Bard, Inc. Catamaran Corp. * Cerner Corp. * DENTSPLY International, Inc. Edwards Lifesciences Corp. * Endo Health Solutions, Inc. * Express Scripts Holding Co. * Henry Schein, Inc. * IDEXX Laboratories, Inc. * Intuitive Surgical, Inc. * Mednax, Inc. * Mettler-Toledo International, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. Teva Pharmaceutical Industries
